The petition of the relator in the above entitled and numbered case having been duly considered,
*872It is ordered that a writ of certiorari issue herein, directing the Honorable Rudolph F. Becker, Jr., Judge of the Criminal Judicial District Court for the Parish of Orleans, to transmit to the Supreme Court of Louisiana, on or before the 3rd day of May, 1968, the record, or a certified copy of the record, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through his attorney shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
It is further ordered that, in the meantime and until the further orders of this court all proceedings against the relator in said Criminal Judicial District Court shall be stayed and suspended.
Writ granted with stay orders.